Exhibit 21 Subsidiaries of AGL Resources Inc. (1) Following is a listing of the significant subsidiaries as of December 31, 2010 Name of Subsidiary State of Incorporation AGL Capital Corporation Nevada AGL Services Company Georgia Atlanta Gas Light Company Georgia Chattanooga Gas Company Tennessee Georgia Natural Gas Company Georgia SouthStar Energy Services LLC (2) Delaware Golden Triangle Storage, Inc. (3) Delaware Pivotal Utility Holdings, Inc. (4) New Jersey Pivotal Jefferson Island Storage & Hub, LLC Delaware Jefferson Island Storage & Hub, LLC (5) Delaware Sequent Energy Management, LP Georgia Virginia Natural Gas, Inc. Virginia The names of certain subsidiaries have not been included because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. 85% owned by Georgia Natural Gas Company. Salt-dome storage facility located in Beaumont, Texas. Includes operations of three natural gas utilities: Elizabethtown Gas (New Jersey), Florida City Gas (Florida) and Elkton Gas (Maryland). 100% owned by Pivotal Jefferson Island Storage & Hub, LLC.
